               Case 5:19-cr-00382-EJD Document 111 Filed 03/17/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT SIMEON (NYBN 5012653)
   MOHIT GOURISARIA (CABN 320754)
 5 Assistant United States Attorney

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 8           scott.simeon@usdoj.gov

 9 Attorneys for United States of America

10                                      UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                               SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                           )   CASE NO. 19-CR-00382 EJD
14                                                       )
             Plaintiff,                                  )   FINAL JOINT EXHIBIT LIST
15                                                       )
        v.                                               )   Trial Date:     March 9, 2021
16                                                       )   Trial Time:     9:00 a.m.
     JUAN ROCHA,                                         )   Courtroom:      Courtroom 1, 5th Floor
17     a/k/a Pablo Anthony Nunez,                        )
                                                         )
18           Defendant.                                  )
                                                         )
19

20           The parties hereby submit their final joint exhibit list for trial.
21 DATED: March 16, 2021                                             Respectfully submitted,
22                                                                   STEPHANIE M. HINDS
                                                                     Acting United States Attorney
23

24                                                                          /s/
                                                                     SCOTT SIMEON
25                                                                   MOHIT GOURISARIA
                                                                     Assistant United States Attorneys
26

27                                                                          /s/
                                                                     DEJAN M. GANTAR
28                                                                   DANIEL PAUL BLANK
                                                                     Assistant Federal Public Defenders
     SECOND AMENDED JOINT EXHIBIT LIST
     19-CR-00382 EJD
          Case 5:19-cr-00382-EJD Document 111 Filed 03/17/21 Page 2 of 4




Exhibit     Date     Date   Sponsoring                    Description                     Bates
Number       ID    Admitted  Witness                                                      Range

   1                                     DS-11, U.S. Passport Application Form            210-211



   2                                     Defendant’s Application for a U.S. Passport       209
                                         (DS-11 #301471373)

   3                                     DS-82, U.S. Passport Renewal Application         214-219
                                         Form

   4                                     Defendant’s Renewal Application for a U.S.       212-213
                                         Passport (DS-82 #272228448)

   6                                     Photocopy of Passport #301471373 found in         253
                                         Defendant’s wallet on September 20, 2019

   7                                     Birth Certificate of Paul Anthony Nunez           225



   8                                     Certifications of Absence of Birth Certificate   264-272
                                         for Defendant

   9                                     Certification of Absence of Social Security       207
                                         Number for Defendant

 10-1                                    Audio Recording of Defendant’s September          105
                                         20, 2019 Statement: 3:53-4:44

 10-2                                    Audio Recording of Defendant’s September          105
                                         20, 2019 Statement: 7:55-8:17

 10-3                                    Audio Recording of Defendant’s September          105
                                         20, 2019 Statement: 16:25-17:37

 10-4                                    Audio Recording of Defendant’s September          105
                                         20, 2019 Statement: 18:28-19:40
        Case 5:19-cr-00382-EJD Document 111 Filed 03/17/21 Page 3 of 4




12-1                                  Audio of Defendant’s Recorded Call:         392
                                      8/27/2020 10:24:45 AM

12-2                                  Audio of Defendant’s Recorded Call:         393
                                      8/28/2020 2:08:40 PM

12-3                                  Audio of Defendant’s Recorded Call:         394
                                      8/29/2020 2:27:17 PM

12-4                                  Audio of Defendant’s Recorded Call:         395
                                      8/30/2020 1:24:04 PM

12-5                                  Audio of Defendant’s Recorded Call:         396
                                      8/31/2020 2:20:03 PM

12-6                                  Audio of Defendant’s Recorded Call:         397
                                      10/1/2020 10:13:55 AM

12-7                                  Audio of Defendant’s Recorded Call:         398
                                      10/1/2020 11:15:45 AM

12-8                                  Audio of Defendant’s Recorded Call:         399
                                      10/1/2020 1:08:56 PM

12-9                                  Audio of Defendant’s Recorded Call:         400
                                      10/1/2020 1:57:44 PM

12-10                                 Audio of Defendant’s Recorded Call:         401
                                      10/2/2020 1:02:17 PM

13-1                                  Transcript of Defendant’s Recorded Call:   372-373
                                      8/27/2020 10:24:45 AM

13-3                                  Transcript of Defendant’s Recorded Call:   376-377
                                      8/29/2020 2:27:17 PM

13-6                                  Transcript of Defendant’s Recorded Call:   382-383
                                      10/1/2020 10:13:55 AM
        Case 5:19-cr-00382-EJD Document 111 Filed 03/17/21 Page 4 of 4




13-8                                  Transcript of Defendant’s Recorded Call:      386-387
                                      10/1/2020 1:08:56 PM

13-9                                  Transcript of Defendant’s Recorded Call:      388-389
                                      10/1/2020 1:57:44 PM

13-10                                 Transcript of Defendant’s Recorded Call:      390-391
                                      10/2/2020 1:02:17 PM

 14                                   Defendant’s California DMV Records             47-51



 15                                   Defendant’s Oregon DMV Records                170-181



 18                                   Photos of Tattoo on Defendant’s Left          318-319
                                      Shoulder (as of December 7, 2009, and as of
                                      February 24, 2021)
 19                                   Photocopy of Defendant’s U.S. Passport         255
                                      #301471373
